Citation Nr: 1328346	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  09-27 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for a left eye 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his daughter-in-law, and his son


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to 
December 1967.

This matter came before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The Veteran testified before the undersigned Veterans Law 
Judge at the RO in April 2011.  A transcript of the hearing 
is associated with the record.

When the appeal was before the Board in July 2011, the 
instant issues were remanded for additional development of 
the record.  These issues have been returned to the Board 
for appellate consideration.

The issue of entitlement to service connection for a left 
eye disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Bilateral hearing loss disability was not manifest in 
service or until many years thereafter, and is unrelated to 
service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by service, and may not be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2012).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

A letter dated in February 2007, prior to the adjudication 
of the Veteran's claims, discussed the evidence necessary to 
support a claim for service connection.  The evidence of 
record was listed and the Veteran was told how VA would 
assist him in obtaining additional relevant evidence.  He 
was also advised of the manner in which VA determines 
disability ratings and effective dates.  

The Board finds that the content of the preadjudicatory 
notice provided to the Veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  

With respect to VA's duty to assist, VA and private 
treatment records have been obtained and associated with the 
record.  VA examinations have been conducted.  The Board 
finds that the most recent examination was adequate, in that 
it was conducted by a neutral, skilled provider who reviewed 
the record, interviewed the Veteran, and performed 
appropriate physical examinations prior to providing her 
conclusions.  The Veteran has not otherwise identified any 
additional evidence or information which could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that VA has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110  (wartime service), 
1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a 
right to compensation for a present disability, a claimant 
must show: "(1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of diseases of the central 
nervous system (e.g., sensorineural hearing loss) may be 
presumed to have been incurred or aggravated if it is 
manifested to a compensable degree within a year of the 
Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107(b) (West 2002). 

With specific regard to claims involving hearing loss, the 
Court of Appeals for Veterans Claims (CAVC) has observed 
that the threshold for normal hearing is from 0 to 20 
decibels, and that higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  However, for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2012).

On pre-induction examination in October 1965, audiometric 
testing revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000
LEFT
5 (20)
-5 (10)
0 (10)
Not 
tested
5 (10)
RIGHT
0 (15)
5 (15)
-10 (0)
Not 
tested
-5 (0)

(NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those figures are on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute  
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

At the time of the pre-induction examination, the Veteran 
endorsed ear, nose, or throat trouble.  The examiner noted 
that the Veteran reported nasal congestion and colds.  He 
made no notation of any hearing or ear complaints.  

On separation examination in November 1967, the following 
puretone thresholds were elicited:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
5
Not 
tested
5
RIGHT
5
5
5
Not 
tested
5

The examiner indicated "none" in the summary of defects and 
diagnoses, and the Veteran was deemed qualified for 
separation.

Post-service evidence includes medical records from the 
Veteran's employer, Norfolk & Western Railway Company, dated 
from April 1969 to November 2004.  In October 1981 the 
Veteran reported that he had no difficulty with hearing.  In 
October 1983 he denied that he did not wear hearing 
protection in his job as a switchman.  He denied ringing in 
his ears or other ear trouble.  In October 1985 and October 
1987 the Veteran denied difficulty with hearing.  On testing 
in October 1987 the Veteran denied noise exposure in a 
second job or during military service.  In an October 1989 
letter to the Veteran, his employer indicated that 
evaluation had revealed essentially normal conversational 
hearing, and that he was required to wear hearing protection 
at work.  A December 1990 letter indicated the same 
information.  In May 1993 and May 1994, the Veteran was 
advised by his employer that evaluation of his hearing did 
not show any medically related problems under current 
medical guidelines.  In May 1995 the was advised that he had 
a change in hearing in one or both ears at some tones and 
that he would be monitored.  In October 1995 the Veteran 
denied hearing difficulty.  In June 1999 and June 2000 the 
Veteran was advised that evaluation of his hearing did not 
show any medically related problems under current medical 
guidelines.  In October 2001 the Veteran denied fluctuating, 
sudden, or rapid hearing loss.  He indicated that he had 
been exposed to gun fire in the Army.  In November 2004 the 
Veteran again denied hearing difficulty.

On VA audiometric examination in April 2007, the Veteran 
reported that he was a marine engineer during service.  He 
endorsed fluctuating hearing loss, left greater than right.  
He attributed his hearing loss to an episode in service when 
jet fuel spewed on his left side, including his ear.  He 
indicated that his hearing "shut down" until a doctor put 
liquid in the ear, and that his hearing then recovered.  He 
reported that his hearing had progressively worsened over 
the years.  He stated that both he and his fiancé had 
noticed a hearing problem when he returned from service.  He 
indicated that he fired weapons during service and that he 
was also exposed to firefights.  He denied occupational or 
recreational  noise exposure.  The examiner indicated that 
repeated attempts were made at obtaining reliable reported 
hearing thresholds, but were ultimately unsuccessful.  She 
advised that the Veteran's reported hearing thresholds 
should not be used for rating purposes due to the poor 
reliability of the Veteran's responses.  

At his April 2011 hearing, the Veteran testified that he was 
exposed to a lot of loud noise during service.  
Specifically, he indicated that he was exposed to noise from 
jet engines, helicopters, ships.  He also stated that he was 
involved in fire fights.  

On VA examination in August 2011, audiometric testing 
revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
LEFT
35
45
25
25
30
RIGHT
40
50
25
30
35

Speech recognition scores were 84 percent bilaterally.  The 
examiner noted that she had reviewed the claims file.  She 
concluded that hearing loss was less likely as not caused by 
service.  She noted that there was documentation from the 
Veteran's employer showing normal hearing in 1983, and that 
the initial complaint of hearing loss was 40 years following 
service.  She indicated that her opinion was based on review 
of the claims file and the remoteness of the complaint of 
hearing loss from time of service.

Upon careful review of the evidence, the Board has concluded 
that service connection is not warranted for bilateral 
hearing loss disability.  In this regard, objective 
audiometric findings fail to show significant decreased 
hearing acuity during service or for many years thereafter.  
The earliest post-service complaint for any problems with 
the Veteran's hearing acuity (and diagnosis) dates to a May 
1995 record from the Veteran's employer.  This is many years 
following the Veteran's separation from service; therefore, 
the presumption for service connection for sensorineural 
hearing loss is not applicable.  To grant service connection 
in this case, the evidence must demonstrate a nexus between 
the current diagnosis and the Veteran's service.

The August 2011 VA examiner concluded that it was not likely 
that hearing loss was related to service.  In reaching that 
conclusion, she considered the service medical records and 
records produced by the Veteran's employer.  In essence, the 
August 2011 examiner provided a reasoned opinion, based on 
complete review of the record, interview, and examination.  
In assigning high probative value to the August 2011 
opinion, the Board notes that the examiner had the claims 
file for review, specifically discussed evidence contained 
in the claims file, obtained a history from the Veteran, and 
conducted a complete examination.  There is no indication 
that the VA examiner was not fully aware of the Veteran's 
past medical history or that she misstated any relevant 
fact.  Rather, she provided a full discussion of the 
Veteran's documented history and of his own reported history 
before ultimately concluding that the Veteran's hearing loss 
was not related to service.  The Board thus finds the most 
recent VA examiner's opinion to be of greater probative 
value than the Veteran's statements.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (noting that factors for 
assessing the probative value of a medical opinion include 
the thoroughness and detail of the opinion.); Neives- 
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board has considered whether self-reported continuity of 
symptomatology of hearing loss dating to service might be 
sufficient to warrant service connection.  In this regard, 
the Veteran is certainly competent to report that he 
experiences difficulty hearing.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  However, even where a Veteran 
asserts continuity of symptomatology since service, he is 
not necessarily competent to establish a nexus between the 
continuous symptomatology and the current claimed condition.  
See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), 
vacated on other grounds sub nom. McManaway v. Principi, 14 
Vet. App. 275 (2001).  Here, pursuant to his claim for VA 
benefits, the Veteran has indicated that he experienced 
difficulty hearing during service, and that others noted 
such difficulty following his separation from service.  
However, records from the Veteran's long-time employer show 
that he repeatedly denied hearing problems, and that his 
hearing was within normal limits for many years following 
service.  As such, the Board finds that the Veteran's more 
recent statements regarding onset of hearing loss and 
continuity of symptoms since service not credible.  

In sum, the Board finds the opinion of the competent August 
2011 VA examiner to be the most probative evidence of record 
on the question of whether the Veteran's current hearing 
loss disability is related to service.  As noted, the August 
2011 VA examiner considered his statements as to his 
history, but also considered the results of objective 
audiometric testing that occurred in service, records of 
hearing tests in the years following service, and the nature 
and severity of the Veteran's current hearing loss 
disability.  

In short, for the reasons and bases set forth above, the 
Board concludes that the claim of entitlement to service 
connection for bilateral hearing loss disability must be 
denied.  The preponderance of the evidence is against the 
Veteran's claim and the doctrine of reasonable doubt is not 
applicable in the instant appeal.  Gilbert v. Derwinski, 1 
Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.


REMAND

In the July 2011 remand, the Board noted that the June 2007 
VA eye examiner failed to provide any rationale for his 
conclusion that the claimed eye disability was unrelated to 
service.  A new eye examination was ordered.

On examination in August 2011, the Veteran provided a 
history of jet fuel sprayed into his left eye when a hose 
came loose.  The examiner noted that the Veteran's claims 
file was not available for review.  Following examination, 
he noted that there was decreased vision in the left eye, 
not accounted for by cataract or retinal findings.  She 
concluded that the history of retinal scar and posterior 
synechiae were as likely as not related to in-service 
trauma.  She also concluded that dry eye syndrome was as 
likely as not related to in-service chemical burn/trauma 
with residual conjunctival scarring and chronic dryness and 
pain/irritation.

In a September 2011 addendum, the examiner noted that she 
had reviewed the claims file.  She noted that there was 
minimal information in the service records concerning an 
episodes of jet fuel into the left eye reported by the 
Veteran.  She indicated that the only incident was a mention 
of a brief eye examination where the Veteran complained of 
redness and pruritis in both eyes in September 1967, with no 
mention of injury or chemical in the eyes.  However, she 
indicated that her previous conclusions stood.  She did not 
provide the underlying rationale for her conclusions.  In 
light of the apparent conflict, and the lack of objective 
evidence of trauma in service, the Board finds that the 
examiner must be asked to discuss the rationale for her 
conclusions.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the 
physician who conducted the August 2011 
examination.  The examiner is asked to 
review the claims file (including the 
discussion in this remand).

If the August 2011 examiner is 
unavailable, the claims file should be 
forwarded to a similarly qualified 
practitioner for the requested review and 
opinion.  If it is determined that an 
additional examination of the Veteran is 
required in order to address the questions 
posed, such should be scheduled.

Following review of the claims file (and 
examination of the Veteran if deemed 
necessary), the examiner should indicate 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any current left eye disability is 
related to any disease or injury in 
service.

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report, to include 
reference to pertinent evidence where 
appropriate.   Review of the entire file 
is required; however, attention is invited 
to the service treatment records and 
records from the Veteran's employer.

If the examiner is unable to offer any of 
the requested opinions, it is essential 
that she offer a rationale for the 
conclusion that an opinion cannot be 
provided without resort to speculation, 
together with a statement as to whether 
there is additional evidence that might 
enable an opinion to be provided, or 
whether the inability to provide the 
opinion is based on the limits of medical 
knowledge.  See Jones v. Shinseki, 23 Vet. 
App. 382 (2010). 

2.  Then, readjudicate the claim on 
appeal, with application of all 
appropriate laws, regulations, and case 
law, and consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


